     Case 2:18-cr-00117-WKW-SRW Document 78 Filed 03/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 ) CASE NO. 2:18-CR-117-WKW
                                          )             [WO]
CEDRIC ANTONIO BENNETT                    )

                                     ORDER

      Before the court is Defendant Cedric Antonio Bennett’s second pro se motion

for compassionate release in which he seeks to modify an imposed term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).         (Doc. # 74.)     The

Government has filed a response in opposition. (Doc. # 77.) The motion is due to

be denied.

      Mr. Bennett was convicted of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1), and was sentenced to sixty-eight months’

imprisonment. (Doc. # 57.) His projected release date is January 23, 2023. (Doc.

# 77-1, at 1.) Based upon a thorough review of the record, including the medical

records (see, e.g., Doc. # 74-2, at 1–3), Mr. Bennett has not shown “extraordinary

and compelling reasons” warranting his early release from prison. § 3582(c)(1)(A).

The balancing of the 18 U.S.C. § 3553(a) factors also does not favor release.

      Furthermore, to the extent that Mr. Bennett requests that the court direct the

Bureau of Prisons (“BOP”) to place him on home confinement (Doc. # 74, at 3), the
     Case 2:18-cr-00117-WKW-SRW Document 78 Filed 03/16/21 Page 2 of 2




court lacks authority to take such action. The BOP has the sole discretion to

designate an inmate’s place of confinement, which includes placement in home

confinement. See United States v. Sanchez, No. 2:17CR337-MHT, 2020 WL

3013515, at *1 (M.D. Ala. June 4, 2020) (“[T]he court lacks authority under the

CARES Act to order the Bureau of Prisons to place [the inmate] on home

confinement.”); see Coronavirus Aid, Relief, & Economic Security Act, Pub. L. No.

116-136, § 12003(b)(2), 134 Stat. 281 (2020) (“CARES Act”) (providing that, if the

Attorney General concludes “that emergency conditions will materially affect the

functioning of the” BOP, BOP’s Director “may lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home confinement

under the first sentence of section 3624(c)(2) of title 18, United States Code, as the

Director determines appropriate”).

      Accordingly, it is ORDERED that Defendant’s second pro se motion for

compassionate release (Doc. # 74) is DENIED.

      DONE this 16th day of March, 2021.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                          2
